department of the treasury internal_revenue_service washington d c uniform issue list vs tax_exempt_and_government_entities_division feb teri rak a legend taxpayer a taxpayer b institution x iram date date date date dear this is in response to your request dated date supplemented by correspondence dated date date date date and date in which your authorized representative requested on your behalf a letter_ruling under sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penaity of perjury in support of the ruling requested taxpayer a whose date of birth was date died on date not having attained age taxpayer a was survived by his wife taxpayer b at the time of this ruling_request taxpayer b also has not attained age at the time of his death taxpayer a maintained an individual_retirement_annuity ira m with institution x when opening ira m on date taxpayer a did ‘not designate a beneficiary for ira m as a result his estate is the beneficiary thereof page on date taxpayer a signed his last will and testament item i of taxpayer a’s last will and testament names taxpayer b as sole beneficiary of taxpayer a's property item iv of taxpayer a’s last will and testament names taxpayer b as the sole executrix of his estate as sole beneficiary of taxpayer a’s last will and testament taxpayer b intends to receive a full distribution of all amounts payable under ira m and roll over said distribution into an individual_retirement_account ira set up and maintained in her name with institution x said rollover will occur no later than the day following the day on which taxpayer b receives the distribution and the entire transaction will be completed no later than date -ithas been represented that taxpayer b has not received any distribution from taxpayer a's ira m since the death of taxpayer a based on the facts and representations you request a ruling that taxpayer'b is eligible to roll over the proceeds of ira m into an ira set up and maintained in her ‘name with respect to your ruling_request sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such page individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under subsection a or b sec_408i of the code provides in summary that the rollover rules of code sec_408 do not apply to inherited iras sec_408 of the code provides that the term inherited ira means an ira obtained by an individual other than the ira owner's spouse as a result of the death of the ira owner thus in short under circumstances that conform with the requirements of code sec_408 a surviving_spouse who acquires a decedent's ira after and as a result of the death of an ira owner will be able to roll over the decedent's ira into an ira set up and maintained in the name of the surviving_spouse on date final income_tax regulations regulations were published in the federal_register with respect to code sec_401 and sec_408 see also 2002_19_irb_852 date sec_1_408-8 of the regulations question and answer provides that a surviving_spouse of an ira owner may elect to treat the spouse's entire_interest as a beneficiary in an individual's ira as the spouse's own ira in order to make this election the spouse must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira if either a_trust or estate is named as beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust or estate the preamble to the regulations provides in relevant part that a surviving_spouse who actually receives a distribution from an ira is permitted to roll that distribution over into his her own ira even if the spouse is not the sole beneficiary of the deceased's ira as long as the rollover is accomplished within the requisite day period a rollover may be accomplished even if ira assets pass through either a'trust or an estate in this case as noted above since taxpayer a did not designate a beneficiary for ira m ira m is payable to taxpayer a's estate and passed under article il of taxpayer a's last will and testament absolutely to taxpayer b as the sole beneficiary under said will with respect to the ruling_request in this case generally if either a decedent's plan or ira proceeds pass through a third party eg an estate_or_trust and then are distributed to the decedent's surviving_spouse said spouse will be treated as acquiring page them from the third party and not from the decedent thus generally a surviving_spouse will not be eligible to roll over either the qualified_plan or the ira proceeds his her ira into however in the present case taxpayer a's interest in ira m passed under his will directly to taxpayer b as sole beneficiary under said will furthermore taxpayer b is the sole executrix of taxpayer a’s estate under this set of circumstances no third party can prevent taxpayer b from-receiving ira m and from rolling over or transferring by means of a trustee-to-trustee transfer ira m into another ira set up and maintained in taxpayer b's name - under this set of circumstances we will not apply the general_rule set forth above therefore we conclude with respect to your ruling_request that taxpayer b is eligible to either roll over or transfer by means of a trustee-to-trustee transfer ira m into another ira set up and maintained in her name no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact ' esq please address all correspondence to id se t ep ra t4 yat sincerely yours daf ialgh donzell h littlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
